Citation Nr: 0722973	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  04-12 129A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for residuals, left 
fibula fracture. 

2.  Entitlement to service connection for residuals, right 
fibula fracture. 

3.  Evaluation of degenerative disc/joint disease with 
herniated nucleus pulposus, failed 2001 laminectomy and L4-
L5, L5-S1 fusion, with residual scars, resulting in spinal 
stenosis, with 2005 surgery to include L4-5, S1, osteotomies 
and L3-4-5, S1 laminectomy, currently evaluated as 40 percent 
disabling. 

4.  Evaluation of hiatal hernia, with gastroesophageal reflux 
disease (GERD), currently evaluated as 10 percent disabling. 

5.  Evaluation of degenerative joint disease, left knee, 
currently evaluated as noncompensably disabling. 

6.  Entitlement to extension of a temporary total disability 
rating for surgery in March 2005 on the lumbar spine beyond 
September 30, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from February 1982 to February 2002.  He served in the 
Southwest Area of Operations during the Gulf War from August 
1, 1990 to February 28, 1991.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Offices in San 
Diego, California, Los Angeles, California, and Denver, 
Colorado.  By a rating action in May 2002, the San Diego, 
California RO granted service connection for herniated 
nucleus pulposus, status post lumbar laminectomy with fusion 
and residuals scars, evaluated as 20 percent disabling, 
effective March 1, 2002; service connection was also granted 
for hiatal hernia/GERD and chondromalacia/patellofemoral pain 
syndrome, left knee, both evaluated as 0 percent disabling, 
effective March 1, 2002.  That rating decision also denied 
service connection for fractured left fibula and fractured 
right fibula.  The case was subsequently transferred to the 
Los Angeles, California RO.  In a March 2004 rating action, 
the RO increased the evaluation for the back disorder from 20 
percent to 30 percent, effective March 1, 2002.  The veteran 
perfected a timely appeal to those decisions.  

By a rating action in March 2005, the RO increased the 
evaluation for herniated nucleus pulposus, status post lumbar 
laminectomy with fusion and residual scars, from 30 percent 
to 40 percent, effective March 1, 2002; that rating action 
also increased the evaluation for hiatal hernia/GERD from 0 
percent to 10 percent, effective March 1, 2002.  A claimant 
is presumed to be seeking the highest rating available under 
law.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, 
the matter of increased ratings for the veteran's herniated 
nucleus pulposus of the lumbosacral spine and hiatal 
hernia/GERD remain in appellate status.  In November 2005, 
the case was transferred from the Los Angeles, California RO 
to the Denver, Colorado, RO.  

In a July 2006 rating decision, the RO assigned a temporary 
total convalescent rating effective from March 8, 2005, 
through September 30, 2005 under 38 C.F.R. § 4.30.  The 
veteran perfected a timely appeal to that decision.  A 
November 2006 rating decision confirmed the 0 percent 
evaluation assigned for the left knee disorder.  

The veteran submitted additional evidence in connection with 
his claim directly to the Board in June 2007.  When pertinent 
evidence is submitted to the Board that has not been reviewed 
by the agency of original jurisdiction, it must be referred 
to the agency for review unless the veteran has waived this 
procedural right in writing.  38 C.F.R. § 20.1304(c) (2006).  
The veteran has not made such a waiver.  However, on review 
of this evidence the Board finds it to be cumulative of 
evidence previously reviewed by the RO.  Accordingly, initial 
RO review is unnecessary.  Id.  

The issue of entitlement to extension of a TTR beyond 
September 30, 2005, pursuant to the provisions of 38 C.F.R. 
§ 4.30 for convalescence following low back surgery is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  


FINDINGS OF FACT

1.  The competent evidence establishes that the veteran does 
not have residuals of a left fibula fracture.  

2.  The veteran did not fracture the right fibula during 
service.  

3.  The veteran does not have residuals of a right fibula 
fracture.  

4.  The veteran's back disorder, degenerative disc disease, 
is manifested by subjective complaints of severe pain with 
recurring attacks and only intermittent relief productive of 
severe limitation of motion.  Degenerative disc/joint disease 
of the lumbar spine is productive of no more than severe 
functional impairment.  

5.  The evidence of record shows no objective findings for 
pronounced intervertebral disc syndrome, nor does it show 
ankylosis, or incapacitating episodes having a total duration 
of at least six weeks during any 12 month period.  Bedrest 
has not been prescribed.  

6.  The veteran's hiatal hernia with GERD is manifested by 
episodes of reflux, pyrosis, midepigastric pain, with 
occasional nausea, but without constipation, diarrhea, 
dysphagia, substernal, arm, or shoulder pain, or symptoms 
productive of a considerable or severe impairment of health.  

7.  Degenerative joint disease in the left knee is manifested 
by periarticular pathology productive of painful motion; 
however, he retains a full range of motion of 0 degrees to 
140 degrees.  


CONCLUSIONS OF LAW

1.  Residuals of a fracture of the left fibula were not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2006).  

2.  Residuals of a fracture of the right fibula were not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2006).  

3.  The criteria for a rating in excess of 40 percent for a 
degenerative disc/joint disease of the lumbar spine, with 
herniated nucleus pulposus, have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5293, 5295 
(before and after September 23, 2002) and 5237, 5243 (after 
September 26, 2003).  

4.  The criteria for an evaluation in excess of 10 percent 
for GERD/hiatal hernia have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.20, 4.113, 
4.114, Diagnostic Code 7346 (2006).  

5.  Degenerative joint disease of the left knee is 10 percent 
disabling.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.27, 4.40-4.46, 
4.59, 4.71a, Diagnostic Codes 5014, 5260 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in 
his/her possession that pertains to the claim, in accordance 
with 38 C.F.R. § 3.159(b) (1).  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.  

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In this 
case, VA satisfied its duty by means of letters dated in 
March 2006 and July 2006 from the agency of original 
jurisdiction (AOJ) to the veteran that was issued prior to 
the July 2006 rating decision regarding the claim of 
entitlement to extension of temporary total rating.  With 
respect to the claims for service connection for residuals of 
fracture of the right and left fibula, and higher evaluations 
for herniated nucleus pulposus of the lumbosacral spine, 
hiatal hernia with GERD and degenerative joint disease of the 
left knee, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
While the notices provided to the veteran in February 2003 
and August 2003 were not given prior to the first AOJ 
adjudication of those claims, the notices as provided by the 
AOJ prior to the transfer and recertification of the 
veteran's case to the Board and notice complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
Those letters informed the veteran of what evidence was 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit evidence and/or information in his 
possession to the AOJ.  Accordingly, the requirements the 
Court set out in Pelegrini have been satisfied.  

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom.  Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).  

The Board recognizes that the VCAA notifications from the RO 
pre-dated, and therefore did not specifically comport with, 
the recent decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), which requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date.  
However, given the ample communications regarding the 
evidence necessary to establish service connection for 
residuals of fracture of the right and left fibula, increased 
rating for herniated nucleus pulposus of the lumbosacral 
spine, increased rating for degenerative joint disease of the 
left knee, increased rating for hiatal hernia with GERD, and 
extension of paragraph 30 benefits for treatment of the 
lumbosacral spine, and considering that the veteran is 
represented by a highly qualified veterans service 
organization, we find that any notice deficiencies are moot.  
See Conway v. Principi, 353 F.3d 1369, 1374 (2004), holding 
that the Court of Appeals for Veterans Claims must "take due 
account of the rule of prejudicial error."  


II.  Factual background.

The service medical records indicate that the veteran was 
seen in April 1982 with complaints of left ankle sprain and 
pain to the left lateral distal leg; he reported a history of 
a sprain 3 years ago for which he was seen by the school 
nurse and treated with ace bandage.  X-ray of the left ankle 
revealed apparent cortical crack about 1/2 way through the 
fibula on the medial side.  The assessment was lateral ankle 
sprain with fracture of the fibula, left.  The service 
medical records do not reflect any complaints, findings or 
diagnoses of a right ankle fracture or any right ankle 
disorder.  

The veteran was afforded a VA examination in November 2001.  
At that time, the veteran indicated that he fractured both 
fibulas and required casting of his left lower extremity.  
The veteran indicated that he began experiencing pain in his 
lower back in 1985; he was diagnosed with a herniated nucleus 
pulposus, and underwent a lumbar discogram in 1989.  The 
veteran also underwent a lumbar laminectomy in March 2001.  
He also underwent hardware placement and surgical fusion at 
L4-5 and L5-S1.  The veteran also reported that he began 
experiencing heartburn and epigastric discomfort in 1987; he 
apparently underwent several workups and was told that he had 
reflux.  He denied nausea, vomiting, bright red blood per 
rectum, black tarry stools or hematemesis.  The veteran 
reported that his fibula fractures are healed; he denied any 
residuals.  The pertinent diagnoses were herniated nucleus 
pulposus, status post lumbar laminectomy with fusion, 
residual disfiguring lumbar vertebral surgical scar and 
abdominal scar with pain and limited range of motion and 
anterior bony osteophytosis; hiatal hernia/GERD; and 
bilateral fibula fractures, healed.  

A rating action in May 2002 granted service connection for 
herniated nucleus pulposus, status post laminectomy with 
fusion and residual scars; a 20 percent evaluation was 
assigned, effective March 1, 2002.  Service connection was 
also granted for hiatal hernia/GERD and 
chondromalacia/patellofemoral pain syndrome, left knee, both 
evaluated as 0 percent disabling, effective March 1, 2002.  

Of record are VA progress notes, dated from March 2002 
through October 2003, which show that the veteran received 
clinical attention and treatment for chronic low back pain.  
During a clinical visit on March 11, 2003, the veteran 
reported nausea secondary to medication; he denied abdominal 
pain, vomiting or D/C.  The abdomen was soft and nontender, 
with no masses palpated.  On July 23, 2003, the veteran was 
seen for complaints of constant bilateral low back pain 3 out 
of 10 at rest and 8 out of 10 after activities.  The veteran 
indicated that the pain radiated down to the left knee, worse 
after prolonged ambulation and forward flexion.  It was noted 
that the veteran takes on average 3 Vicodin and 6-8 Tramadol 
pills to control his pain.  He denied any new weakness, 
weight loss or bowel or bladder symptoms.  The assessment low 
back pain.  

An April 2004 VA progress note reflects that the veteran was 
taking several medications to control his low back pain.  
Medication for his GERD/hiatal hernia was also switched from 
Rabeprazole to Omeprazole.  

Received in December 2004 was a VA progress note from Dr. 
Robert F. Wayner, dated in November 2004, indicating that the 
veteran was seen for evaluation of back pain, with radiation 
of pain into the right leg.  It was noted that the veteran's 
condition had not improved significantly.  The examiner 
recommended posterior lumbar laminectomy L4-5, S1, and fusion 
L5-S1, possibly L4.  Associated with this report is the 
result of an x-ray study of the lumbar spine, performed in 
October 2004, which revealed status post anterior fusion L4-5 
and L5-S1 levels; the alignment was anatomical.  No 
instability was demonstrated with flexion and extension.  

Received in April 2005 was a discharge summary from Irvine 
Regional Hospital, indicating that the veteran was 
hospitalized from March 8, 2005 to March 13, 2005 for a back 
procedure.  Also received in April 2005 was a statement from 
Dr. Wayner, dated March 24, 2005, indicating that the veteran 
was temporarily totally disabled from March 8, 2005 to 
September 8, 2005; he noted that the veteran was unable to 
bend, sit or walk for more than a few minutes at a time.  In 
a subsequent statement, dated April 6, 2005, Dr. Wayne stated 
that the veteran was unable to work and he would be re-
evaluated September 8, 2005.  

Of record are private treatment records dated from November 
2005 to February 2006.  On November 29, 2005, the veteran 
indicated that he continued to have significant back pain 
following the first surgery and following the second surgery.  
The veteran reported that the severity of the pain was a 6 
out of 10; he described the pain as dull, sharp, stabbing, 
throbbing, shooting and a pressure sensation.  He also 
reported associated symptoms down his legs at intermittent 
times.  He reported pain in all positions, and indicated that 
nothing seemed to make it better.  He did not report any 
bowel or bladder changes.  He reported some left calf 
weakness and intermittent paresthesias.  The impression was 
status post L4-S1 fusion with revision; and left greater than 
right sacroiliac joint dysfunction.  The examiner stated that 
it appeared as though the veteran was experiencing sacroiliac 
joint pain, likely biomechanically related to his previous 
lumbar fusions; his left was more tender than the right.  It 
was recommended that the veteran receive corticosteroid 
injection to the sacroiliac joints for pain relief.  

Received in July 2006 were VA progress notes, dated from 
December 2002 to October 2005, reflecting ongoing clinical 
evaluation for chronic low back pain.  An August 2004 VA 
progress note reflects a diagnosis of GERD controlled with 
Omeprazole.  On June 23, 2005, it was noted that the veteran 
had had a slow recovery from recent repeat back fusion; he 
indicated that he continued to experience radiating pain to 
the right thigh.  The assessment was chronic lower back pain.  
During a clinical visit on July 1, 2005, the examiner 
indicated that the veteran was temporarily totally disabled 
until March 2007, secondary to March 8, 2005 laminectomy 
fusion L4-5, L5-S1.  Subsequently received were additional VA 
progress notes, dated from December 2005 to July 2006, 
reflecting ongoing clinical evaluation for chronic back pain.  
During a clinical visit on July 10, 2006, evaluation of the 
GI system revealed no abdominal pain, constipation, diarrhea, 
nausea or vomiting.  There was no history of jaundice, no 
hematemesis, melena or BRBPR and no GERD if he takes 
Omeprazole.  

The veteran was afforded a VA examination in August 2006; at 
that time, it was noted that the veteran had had a back 
surgery on June 29, 2006.  He reported that he had a new 
stimulator placed in his back at the time.  The veteran 
indicated that the surgery had not provided any relief; 
rather, the pain has gotten worse.  The veteran rated the 
lower back pain a 7 out of 10 on a daily basis; and, without 
the pain medication, it goes as high as 9 out of 10.  The 
veteran also described some radiation of pain into both legs 
since May 2000.  It was noted that the veteran had an MRI in 
September 2003 which showed: fusion at L4-L5, L5-S1, 
degenerative disc disease at L4-L5, L5 and S1.  On February 
2, 2006, a CT scan of the lumbosacral spine without contrast 
showed status post fusion L4-L5 and S1, bone graft at the 
intervertebral disc space incorporated with the adjacent 
vertebral bone, hardware was stable post-operative.  It was 
noted that the veteran was scheduled to be issued a back 
brace one week after the examination.  He reported that he 
had no incapacitating episode of back pain that required a 
prescribed bedrest.  However, he reported that the pain was 
still daily, 7 out of 10, and may flare-up 3x a week with a 
grade level of 8.5 out of 10, sometimes for two hours and at 
other times it goes on for 2 days.  The veteran indicated 
that walking more than a block, standing for a couple of 
minutes, and sitting for a couple of minutes increases the 
back pain.  He noted that driving was horrible and it makes 
the back painful after driving for about 10 minutes.  He 
avoided heavy lifting.  It was noted that the veteran has 
been using a cane on the right hand for the past 18 months.  
It was reported that the veteran was a computer ID 
specialist; he missed 3 days of work for the past 12 months.  

On examination, it was observed that the veteran's gait was 
very slow, assisted with a cane on the right hand.  He 
refused to walk on toes and heels because of increased pain 
on the back.  He had difficulty changing positions on the 
examination table and was very cautious getting out of the 
chair.  He had a well-healed scar on his back that was 
linear, well-healed and nontender.  The thoracolumbar spine 
showed tenderness on the lower back.  Active range of motion 
was very limited.  Forward flexion was to 35 degrees with 
pain throughout the motion.  Lateral bending was possible 
only to 8 degrees on the left with pain; lateral bending to 
the right was to 12 degrees with pain.  Extension was to 3 
degrees with severe pain.  He refused to do left and right 
rotation because of severe pain.  Repeat testing was not 
possible because the veteran refused to do further testing.  
Straight leg raising was very painful.  Sensory examination 
showed decreased sensation to pinprick on the right more than 
the left along the S1 dermatomal distribution.  The examiner 
indicated that it was difficult to assess the strength of the 
legs because of the pain associated with resistance.  Deep 
tendon reflexes were 1+ on both knee jerks, and 0 to 1+ on 
both ankle jerks.  The pertinent diagnosis was thoracolumbar 
spine with failed back syndrome, status post multiple back 
surgeries, with posterior fusion from L4 to S1, secured with 
fixation rods, decompression laminectomy from L2 to L5, and 
electrical spinal stimulation in place, residual of well 
healed scars as described and very limited motion.  The 
examiner stated that, without resorting to speculation, 
additional losses of range of motion of the thoracolumbar 
spine was not possible to estimate due to painful motion, 
fatigue, impaired endurance or acute flares.  

Another VA examination was conducted in October 2006.  At 
that time, it was noted that the veteran was presently 
employed full time basis as a computer specialist and he 
reported no significant time lost due to illness or injury; 
his job primarily involved a lot of walking and occasional 
sitting.  The veteran indicated that his hiatal hernia/GERD 
symptoms were well-controlled with his oral medication; 
however, without the medication, he would have symptoms 
perhaps 5 out of 7 days primarily heartburn type discomfort.  
He experienced no regular nausea, vomiting or bloating.  He 
denied any ulcers, gastrointestinal bleeding or any history 
of anemia; he also denied diarrhea or constipation.  He has 
stopped eating spicy foods and any foods containing tomatoes.  
It was noted that the veteran had a 20 pound weight gain 
since his diagnosis and treatment.  The veteran complained of 
pain in the left knee with activity; he had no pain at rest.  
He denied any swelling, locking, popping or instability.  He 
was not wearing a knee brace.  There was no weakness on any 
regularity.  He had had no injections or specific therapy 
aimed at the knee.  He described the pain in the knee as 4 
out of 10.  The veteran reported fracturing the left fibula 
during basic training; it healed up fine without any 
residual.  There was no problem with pain, swelling, weakness 
or instability of the knee or ankle.  

On examination, it was noted that the veteran walked with a 
slight limp favoring the left leg and used a cane on that 
side.  The belly was soft and nontender without any 
organomegaly, masses, or tympanic.  Bowel sounds were present 
and normal in all 4 quadrants.  Examination of the left knee 
revealed no effusion and no crepitus; there was no point of 
tenderness along the joint line.  Flexion was from 0 degrees 
to 140 degrees; and extension was 0 degrees.  Anterior 
drawer, pivot shift, and Lachman testing were all normal.  
Overall, there was no instability of the joint.  The 
impression was GERD/hiatal hernia, presently symptoms are 
controlled on medication, with no history of anemia and no 
alteration of bowel habits; left knee chondromalacia and 
patellofemoral pain syndrome with DJD, with no instability 
and no weakness; status post left fibula fracture, with no 
residuals today and no effect upon daily activities.  The 
veteran admitted to no significant flares of pain in his left 
knee.  The examiner stated that it seemed that the veteran 
did likely suffer a left fibula fracture in March 1982; 
however, he has utterly no residuals of this injury at the 
present time.  

Received in November 2006 were additional VA progress notes, 
dated from August 2006 to November 2006, reflecting ongoing 
clinical evaluation of the lower back.  During a clinical 
visit in August 2006, it was noted he was able to perform 
activities of daily living but has to do everything for a 
very limited time; he was unable to walk a block due to pain.  
He has a narcotic contract.  The veteran indicated that the 
back pain ranged from 5 to 9 out of 10.  It was noted that 
the veteran had been more functional in the past with use of 
a very supportive brace.  Therefore, the examiner indicated 
that a 2 piece brace would be ordered for the veteran.  


III.  Legal Analysis-Service connection.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury or disease during such service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002 & Supp. 2006); 38 C.F.R. § 3.303(a) (2006).  
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  When a condition noted during service is not 
shown to be chronic, or the fact of chronicity in service is 
not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which recently stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).  

Congress specifically limits entitlement for service- 
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit observed that the structure of these statutes 
"provided strong evidence of congressional intent to restrict 
compensation to only presently existing conditions," and VA's 
interpretation of the law requiring a present disability for 
a grant of service connection was consistent with the 
statutory scheme.  Degmetich, 104 F.3d at 1332; and see 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's 
interpretation of the provisions of 38 U.S.C.A § 1110 to 
require evidence of a present disability to be consistent 
with congressional intent); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992) (the law limits entitlement for service- 
related diseases and injuries to cases where the underlying 
in-service incident has resulted in a disability).  

When all the evidence is assembled, the Board is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; and 
Gilbert v. Derwinski, 1Vet. App. 49, 55 (1990).  

A.  Residuals, left fibula fracture.

Based upon the evidence of record, the Board finds service 
connection for residuals of a left fibula fracture is not 
warranted.  The threshold matter that must be addressed in a 
claim of service connection is whether the claimed disability 
is present.  Here, the service medical records show that the 
veteran was seen in April 1982 for complaints of left ankle 
sprain and pain to the left lateral distal leg; he was 
diagnosed with lateral ankle sprain with fracture of the 
fibula, left.  There were no additional diagnoses.  
Subsequent service medical records are negative for 
complaints or findings of a left ankle disorder.  In 
addition, the current record does not contain competent 
evidence of current residuals of a left fibula fracture.  
Significantly, on the occasion of the VA examination in 
October 2006, examination of the left ankle was unremarkable; 
the examiner stated that the veteran had utterly no residuals 
of a left fibula fracture.  One of the basic requirements for 
service connection is evidence that tends to show a presently 
existing disability.  The Court noted that, "Congress 
specifically limits entitlement for service- connected 
disease or injury to cases where such incidents have resulted 
in a disability....In the absence of proof of a present 
disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, as there 
is no medical evidence of a diagnosis of a current 
disability, service connection is not warranted.  

The Board notes the veteran's argument that he has current 
residuals of a left fibula fracture.  Thus, while the Board 
has considered the veteran's lay assertions, they do not 
outweigh the medical evidence of record which establishes 
that he does not have a current disability.  A competent 
medical expert makes this opinion and the Board is not free 
to substitute its own judgment for that of such an expert.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  As 
such, service connection is not warranted.  Additionally, 
absent a relative balance of the evidence, the evidence is 
not in equipoise and the benefit-of-the-doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 
49.  

B.  Residuals, right fibula fracture.

After careful review of the pertinent evidence of record, the 
Board finds that the competent evidence of record does not 
establish a current diagnosis of any residuals of a right 
rankle fracture.  The service medical records do not include 
any mention of, complaints of, treatment for, or diagnosis of 
any fracture of the right fibula.  Furthermore, there is no 
documented medical observation of any right ankle pathology.  
In the absence of proof of a current disease or injury, an 
essential element of service connection has not been 
satisfied, and that benefit cannot be granted.  Gilpin v. 
West, 155 F. 3d 1353 (Fed. Cir. 1998).  As there is no 
reliable evidence that the veteran has current residuals of a 
right fibula fracture, the preponderance of the evidence is 
against the claim for service connection.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Board is aware that the appellant is competent to report 
that he sustained a trauma to the right fibula during 
service, and that he has residual symptoms.  However, the 
Board finds that the silent service records and the absence 
of confirmatory evidence of post-service disability to be far 
more probative than his unsupported assertions.  


IV.  Legal Analysis-Evaluations.

Disability ratings are intended to compensate for reductions 
in earning capacity as a result of the specific disorder.  
The ratings are intended, as far as practicably can be 
determined, to compensate for the average impairment of 
earning capacity, resulting from the particular disability at 
issue, in civilian occupations.  38 U.S.C.A. § 1155.  
Evaluation of a service-connected disorder requires a review 
of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2.  It is also necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2, and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. § 4.3.  If there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  For a claim for an increased rating, the 
primary concern is normally the current level of disability.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  

In Fenderson v. West, 12 Vet. App 119 (1999), the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim - a practice known 
as "staged rating."  After careful review of the evidentiary 
record, the Board concludes that the veteran's low back 
disorder, hiatal hernia and left knee disorder have not 
changed and uniform evaluations is warranted.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a) (West 2002 & Supp. 2006).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.102, 4.3.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert at 54.  

A.  Evaluation of degenerative disc/joint disease, lumbar 
spine with HNP.

As a preliminary matter, the Board notes that during the 
course of this appeal the regulations for rating disabilities 
of the spine were twice revised effective September 23, 2002, 
and effective September 26, 2003.  See 67 Fed. Reg. 54345 
(Aug. 22, 2002) and 68 Fed. Reg. 51454 (Aug. 27, 2003).  The 
revised amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation should be applied.  VAOPGCPREC 3-2000 (Apr. 
10, 2000).  

The Rating Schedule provides that traumatic and degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2006).  
Limitation of motion must be objectively confirmed by 
findings such a swelling, muscle spasm, or satisfactory 
evidence of painful motion.  

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2006).  "[F]unctional loss due to pain is to be rated at the 
same level as the functional loss when flexion is impeded."  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).  A VA 
General Counsel opinion has also held that Diagnostic Code 
5293, intervertebral disc syndrome, involved loss of range of 
motion and that consideration of 38 C.F.R. §§ 4.40 and 4.45 
was applicable.  VAOPGCPREC 37-97 (O.G.C. Prec. 37-97).  

Prior to September 2003, the Rating Schedule provided ratings 
for limitation of motion of the lumbar spine when limitation 
was slight (10 percent), moderate (20 percent), or severe (40 
percent).  38 C.F.R. § 4.71a, Code 5292 (effective before 
September 26, 2003).  For lumbosacral strain ratings were 
provided when there was evidence of characteristic pain on 
motion (10 percent), muscle spasm on extreme forward bending 
with loss of lateral spine motion, unilateral, in a standing 
position (20 percent), or listing of the whole spine to the 
opposite side with a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion (40 percent).  See 38 
C.F.R. § 4.71, Code 5295 (effective before September 26, 
2003).  

Prior to September 2002, ratings were provided for 
intervertebral disc syndrome when the disorder is shown to be 
mild (10 percent), moderate with recurring attacks (20 
percent), severe with recurring attacks and intermittent 
relief (40 percent), or pronounced with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief (60 percent).  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (effective before September 23, 
2002).  

Effective September 23, 2002, Diagnostic Code 5293 was 
revised to evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under § 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Ratings were provided for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months (10 percent), with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months 
(20 percent), with incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months (40 percent), or with 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months (60 percent).  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (effective September 23, 2002).  

It was noted that for purposes of evaluations, an 
incapacitating episode was a period of acute signs and 
symptoms due to intervertebral disc syndrome that required 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" meant orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
were present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (1). It was further noted that 
when evaluating on the basis of chronic manifestations, 
orthopedic disabilities were to be evaluated using criteria 
for the most appropriate orthopedic diagnostic code or codes 
and neurologic disabilities were to be evaluated separately 
using criteria for the most appropriate neurologic diagnostic 
code or codes.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note 
(2).  If intervertebral disc syndrome was present in more 
than one spinal segment, provided that the effects in each 
spinal segment were clearly distinct, each segment of the 
spine was to be evaluated on the basis of chronic orthopedic 
and neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (3).  

The Rating Schedule provides ratings for disability of the 
sciatic nerve (or neuritis or neuralgia) when there is 
evidence of mild incomplete paralysis (10 percent), moderate 
incomplete paralysis (20 percent), moderately severe 
incomplete paralysis (40 percent), severe incomplete 
paralysis with marked muscular atrophy (60 percent), or 
complete paralysis when the foot dangles and drops, has no 
active movement possible of muscles below the knee, and with 
flexion of knee weakened or (very rarely) lost (80 percent).  
See 38 C.F.R. § 4.124, Diagnostic Codes 8520, 8620, 8720 
(2005).  It is noted that the term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type picture for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  The ratings for the peripheral nerves are 
for unilateral involvement; when bilateral the rating should 
include the application of the bilateral factor.  

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised with reclassification 
of the diagnostic codes.  These reclassified diagnostic codes 
include 5237 (Lumbosacral or cervical strain), 5242 
(Degenerative arthritis of the spine), and 5243 
(Intervertebral disc syndrome).  Reference is made to 
Diagnostic Code 5003 for degenerative arthritis of the spine 
and to the formula for rating intervertebral disc syndrome 
based on incapacitating episodes with instructions to apply 
the higher evaluation when all disabilities are combined.  38 
C.F.R. § 4.71a, The Spine (effective from September 23, 
2003).  

The September 2003 regulation amendments provide a general 
rating formula for diseases and injuries of the spine (for 
diagnostic codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes) with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease as follows:

For unfavorable ankylosis of the entire spine (100 percent);

For unfavorable ankylosis of the entire thoracolumbar spine 
(50 percent);

For unfavorable ankylosis of the entire cervical spine, or 
forward flexion of the thoracolumbar spine to 30 degrees or 
less, or with favorable ankylosis of the entire thoracolumbar 
spine (40 percent);

For forward flexion of the cervical spine to 15 degrees or 
less, or favorable ankylosis of the entire cervical spine (30 
percent);

For forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees, or forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees, or the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees, or the 
combined range of motion of the cervical spine not greater 
than 170 degrees, or muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis (20 
percent); and For forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees, or 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees, or combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees, or combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees, or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour, or vertebral body fracture with loss of 50 percent 
or more of the height (10 percent).  38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the Spine 
(effective from September 23, 2003).  

It is noted that diseases and injuries of the spine should be 
evaluated upon any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (1).  For VA 
compensation purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 45 degrees, 
left and right lateral flexion are zero to 45 degrees, and 
left and right lateral rotation are zero to 80 degrees.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (2).  

In exceptional cases, an examiner may state that because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion as noted. Provided 
that the examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted. 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(3).  

Range of motion measurement are to be rounded off to the 
nearest five degrees.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (4).  
For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (5). 
Disability of the thoracolumbar and cervical spine segments 
are to be separately evaluated, except when there is 
unfavorable ankylosis of both segments, which will be rated 
as a single disability.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (6).

The September 2003 regulation amendments also provide a 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes as follows:

With incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months (60 percent);

With incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 months 
(40 percent);

With incapacitating episodes having a total duration of at 
least 2 weeks but less than 4 weeks during the past 12 months 
(20 percent); and

With incapacitating episodes having a total duration of at 
least one week but less than 2 weeks during the past 12 
months (10 percent).  

38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (effective from 
September 26, 2003).  

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 40 percent for lumbar disc 
disease.  The Board notes that during the pendency of the 
appeal the rating criteria for back conditions were amended.  
Therefore, the veteran is entitled to have his condition 
evaluated under the old and the new criteria.  

Initially, the Board notes that the 40 percent evaluation is 
the maximum rating for either limitation of motion of the 
lumbar spine or lumbosacral strain under the former criteria.  
Therefore, further consideration of these diagnostic codes 
does not benefit the veteran.  

With regard to a separate rating for neurological 
manifestations, the Board notes the evidence shows that the 
August 2006 VA examination notes decreased sensation to 
pinprick on the right more than the left along the S1 
dermatomal distribution.  Deep tendon reflexes were 1+ on 
both knee jerks, and 0 to 1+ on both ankle jerks.  As a 
result of neurological impairment, the RO awarded a separate 
rating for neurological impairment of the left lower 
extremities as a result of the veteran's back disability in 
November 2006.  The veteran did not perfect an appeal of the 
rating assigned for this neurological impairment.  
Accordingly, the decision is final.  A higher evaluation of 
60 percent is not warranted for the veteran's combined 
orthopedic and neurologic manifestations under the old 
criteria.  

The veteran does not warrant a higher evaluation under the 
new criteria either.  Under the new Diagnostic Code 5243, 
intervertebral disc syndrome is rated either under the 
General Rating Formula for diseases and Injuries of the Spine 
or under the Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
§ 4.25.  A 60 percent evaluation is not warranted unless 
there is evidence of incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  
While the veteran reported flare-ups of back pain during 
examination in August 2006, there is no evidence of record 
that the veteran has suffered any incapacitating episodes.  
The veteran's medical records do not show that bed rest has 
been prescribed by any health car providers.  

In addition, the veteran does not warrant a higher evaluation 
under the new general rating criteria.  Under the general 
rating a 50 percent evaluation is warranted upon a showing of 
unfavorable ankylosis of the entire thoracolumbar spine.  
There is no evidence of record of unfavorable ankylosis.  At 
the VA examination of November 2001, the veteran was found to 
have forward flexion to 45 degrees, extension was 10 degrees, 
and lateral bending was 15 degrees.  VA examination in August 
2006 revealed flexion to 35 degrees after repeated use, 
extension to 3 degrees with pain.  Although there is a 
showing of severe limitation of motion, there is no 
unfavorable ankylosis, even though he underwent fusion.  The 
Board acknowledges that the veteran reports weakness, loss of 
sensation, and stiffness.  He has also reported flare-ups 
three times a week with increased pain rated an 8.5 out of 
10, which can last anywhere from 2 hours to 2 days.  Although 
the veteran is competent to report that he has weakness and 
less sensation, the Board concludes that the examination 
reports prepared by a skilled professional is more probative 
of the degree of the veteran's impairment.  Because the 40 
percent evaluation is the maximum for limitation of motion 
without ankylosis further DeLuca consideration is not 
warranted.  Johnston.  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the appellant or his representative, as 
required by Schafrath, 1 Vet. App. 589.  In this case, the 
Board finds no other provision upon which to assign a higher 
rating.  The preponderance of the evidence is against the 
claim and there is no doubt to be resolved.  

B.  Hiatal hernia/GERD.

The veteran's service-connected hiatal hernia/GERD is 
currently evaluated as 10 percent disabling under the 
provisions of Diagnostic Code 7346, 38 C.F.R. § 4.114, for 
hiatal hernia..  Diagnostic Code 7346 provides a 10 percent 
evaluation when the evidence shows two or more of the 
symptoms for the 30 percent evaluation of less severity.  A 
30 percent evaluation is warranted when there is persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  A 60 
percent evaluation contemplates a level of impairment, which 
includes symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.  38 
C.F.R. § 4.114, Diagnostic Code 7346.  

In the instant case, the Board finds that the veteran does 
not meet or nearly approximate the criteria for a rating in 
excess of 10 percent under Diagnostic Code 7346.  
Significantly, the overall evidence of record reflects that 
the veteran's GERD is manifested primarily by persistent 
complaints of occasional heartburn and occasional nausea.  
During the most recent VA examination in October 2006, the 
veteran indicated that his symptoms are well controlled on 
medication; he noted that, without the medication, he would 
have symptoms primarily of heartburn type discomfort.  To the 
extent that the veteran has pyrosis (heartburn) it has not 
been shown by the evidence in its entirety to be accompanied 
by substernal or arm or shoulder pain.  

Furthermore, the objective medical evidence does not show 
that the veteran's symptoms attributable to his service-
connected GI disorder result in considerable impairment of 
the veteran's health as required for a 30 percent rating.  It 
is noteworthy that, during the October 2006 VA examination, 
it was reported that the veteran had had a 20 pound weight 
gain since his diagnosis and treatment.  And, as noted above, 
the veteran has reported that his symptoms do not include 
vomiting and to some extent are controlled by medication.  He 
is not shown to have any anemia.  He appeared to be in good 
nutrition.  In light of the foregoing, the Board finds that 
the competent evidence does not show that the veteran's 
service-connected GERD is manifested by persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by sternal or arm pain, productive 
of considerable impairment of health.  Here, the medical 
evidence, as well as the veteran's own statements, reflect 
that his GERD is doing well with his current medication, and 
that he has only occasional episodes of pyrosis (heartburn) 
with nausea.  Further, nothing in the treatment records or 
the pertinent VA examinations indicates the disability is 
currently manifested by sternal or arm pain, or that it has 
resulted in considerable impairment of health.  While the 
veteran has gastroesophageal reflux disease, controlled by 
medication, the reflux symptoms are not shown to warrant a 
rating in excess of 10 percent.  

Without evidence of more severe symptomatology, disability 
due to the veteran's hiatal hernia/GERD does not warrant an 
increased rating.  Moreover, the evidence is not so evenly 
balanced as to allow for the application of reasonable doubt.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.7, 4.114, 
Code 7346.  

C.  DJD, left knee.

The veteran's service-connected left knee disability is 
currently assigned a noncompensable evaluation under 
Diagnostic Code 5014, which rates the disability on 
limitation of motion of the affected part as degenerative 
arthritis (Diagnostic Code 5003).  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  When, however, the limitation of motion of the 
specific joint(s) involved is noncompensable under the 
appropriate diagnostic code(s), a 10 percent rating is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint.  38 C.F.R. § 4.59 
(2006).  

Standard motion of a knee is from 0 degrees extension to 140 
degrees flexion. 38 C.F.R. § 4.71, Plate II (2006).  
Limitation of leg flexion is rated 0 percent when limited to 
60 degrees, 10 percent when limited to 45 degrees, 20 percent 
when limited to 30 degrees, and 30 percent when limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2006).  
Limitation of leg extension is rated 0 percent when limited 
to 5 degrees, 10 percent when limited to 10 degrees, 20 
percent when limited to 15 degrees, 30 percent when limited 
to 20 degrees, and 40 percent when limited to 30 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5261 (2006).  Flexion and 
extension may be separately rated.  VAOPGCPREC 9-2004 (Sept. 
17, 2004).  

A knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe. 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2006).  

Limitation of motion can be separated rated from instability 
of the knee.  See VAOPGCPREC 23-97 (July 1, 1997).  

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of disability.  The medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are for consideration in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology which produces 
disability warrants the minimum compensation.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59 (2006).  

When all the evidence is assembled, the Secretary is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

The record reflects that the veteran was initially granted 
service connection for chondromalacia/patellofemoral pain 
syndrome of the left.  However, recent medical evidence shows 
that the veteran has been diagnosed with degenerative joint 
disease of the left knee, and there's evidence of painful 
motion.  Significantly, during the October 2006 VA 
examination, it was noted that the veteran's main complaint 
was one of pain in the left knee especially with activity.  
The pertinent diagnosis was left knee chondromalacia and 
patellofemoral pain syndrome with DJD, complaints of pain 
primarily going up stairs; no instability and no weakness; 
range of motion was normal.  In view of the fact that the 
veteran is service connected for left knee chondromalacia, 
has a diagnosis of DJD and has pain on motion, the record 
establishes the presence of periarticular pathology 
productive of painful motion.  DeLuca v Brown, 8 Vet. App. 
202 (1995).  Consequently, a 10 percent evaluation is 
warranted under 38 C.F.R.38 C.F.R. § 4.59.  

An evaluation in excess of 10 percent, however, is not 
warranted.  The probative examination reports reflect an 
essentially normal range of motion.  As noted, the October 
2006 VA examination reported noted a full range of motion 
with 0 degrees of extension and 140 degrees flexion.  In 
order to warrant an evaluation in excess of 10 percent, 
however, functional restriction must approximate flexion to 
30 degrees or extension to 15 degrees.  There is nothing to 
suggest actual limitation of motion or the functional 
equivalent to 30 degrees of flexion or 15 degrees of 
extension.  Rather, the veteran maintains good remaining 
function.  Therefore, a single 10 percent evaluation is 
assigned under section 4.59 for the joint, but separate 
evaluations for flexion and extension are not warranted in 
this case.  

The Board notes that the appellant is competent to report his 
symptoms.  He is, however, not a medical professional and his 
statements do not constitute competent medical evidence.  
Generally, lay persons are not competent to offer evidence 
that requires medical knowledge.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992) (holding that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  The Board 
finds the medical evidence to be more probative of the 
severity of his disability.  

Lastly, the Board has considered whether a separate 
evaluation is warranted for instability or subluxation in the 
left knee.  However, the most probative evidence establishes 
that there is no evidence of instability or subluxation.  In 
fact, in October 2006, the veteran stated that the knee never 
swells, locks, pops, or feels unstable.  There was no 
weakness or nay regularity.  Moreover, the VA examiner 
specifically noted that there was on instability in the left 
knee joint.  In light of the foregoing, the Board finds that 
a separate evaluation for instability or subluxation is not 
warranted.  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the appellant or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a higher rating for the left knee disorder.  


ORDER

Service connection for residuals of left fibula fracture is 
denied.  

Service connection for residuals of right fibula fracture is 
denied.  

An evaluation in excess of 40 percent for degenerative disc 
disease, with herniated nucleus pulposus, lumbosacral spine, 
is denied.  

Entitlement to a rating in excess of 10 percent for hiatal 
hernia/GERD is denied.  

A 10 percent rating for DJD of the left knee is granted, 
subject to the controlling regulations applicable to the 
payment of monetary benefits.  


REMAND

The veteran contends that he is entitled to an extension of 
Paragraph 30 (38 C.F.R. § 4.30) benefits beyond September 30, 
2005, following lumbar laminectomy in March 2005.  According 
to his statements of record, he claims that he should be 
awarded convalescent benefits until at least March 2007 
because he continued to experience pain in his lower back, 
and he was advised was medically advised not to return to 
work until that day.  The veteran maintains that he was 
medically advised not to return to work until that time.  

In support of his argument, the veteran submitted a VA 
progress note, dated July 1, 2005, wherein his treating 
physician at the VA indicated that the veteran was 
temporarily totally disabled until March 2007, secondary to 
laminectomy fusion L4-5 and L5-S1 performed March 8, 2005.  

However, of record are several statements from Dr. Robert 
Wayner, dated in March and April 2005, indicating that the 
veteran was temporarily totally disabled from March 8, 2005 
to September 8, 2005.  He noted that the veteran was unable 
to return to work and he would be re-evaluated in September 
2005.  Postoperatively he has been seen frequently at VA and 
private facilities.  However, there is no subsequent 
evaluation of record indicating whether the veteran was fit 
to return to work, or whether further convalescence was 
required.  

In this regard, a total disability rating will be assigned 
when it is established that a service-connected disability 
required a period of convalescence following inpatient or 
outpatient hospitalization for a surgical procedure which 
resulted in the following: (1) at least one month of 
convalescence; (2) surgery which resulted in severe 
postoperative residuals, such as incompletely healed surgical 
wounds, stumps, or recent amputations, therapeutic 
immobilization of one major joint or more, application of a 
body cast, or the necessity for house confinement, or the 
necessity for continued use of a wheelchair or crutches 
(regular weight bearing prohibited); or (3) immobilization by 
cast, without surgery, of one or more major joints. 
Extensions of 1, 2, or 3 months beyond the initial 3 months 
may be made under paragraphs (1), (2), or (3) cited above.  
Extensions of 1 or more months up to 6 months beyond the 
initial 6 months period may be made under paragraphs (2) and 
(3).  38 C.F.R. § 4.30 (2006).  

The RO should seek a medical opinion as to when the veteran 
recovered from his back surgery and was able to return to 
work in light of the medical evidence.  

Accordingly, this appeal is remanded to the RO (via the AMC 
in Washington, D.C.) for the following actions: 

1.  The RO should refer the claims folder 
to a specialist in orthopedic surgery.  
The specialist should explain an opinion 
as to the extent of the convalescent 
period required by the veteran following 
the back surgery on March 8, 2005.  The 
claims file must be reviewed by this 
expert in connection with this medical 
opinion, which is to be based upon a 
review of the relevant medical records 
contained therein.  

2.  If there's an opinion that the 
veteran required convalescence beyond the 
regulatory mandated period, the RO should 
consider whether the case should be 
forwarded to the Director of the VA 
Compensation and Pension Service for 
extra-schedular consideration.  If the 
determination remains unfavorable to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and be afforded the applicable 
time period in which to respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  The 
purposes of this REMAND are to further develop the record and 
to the accord the veteran due process of law.  By this 
remand, the Board does not intimate any opinion, either 
factual or legal, as to the ultimate disposition warranted in 
this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


